DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
A requirement for restriction/election was proposed pertaining to claims 1-28, filed February 4, 2021, as to Species A – Species D (listed below).  In a Response to Election of Species Requirement filed November 21, 2022, Applicant elected Species A corresponding to Figures 1A, 1B, 2A, 3A, 4A, 5A, 6A, 7A, 8A, 9A, 10A, 11A, 12A, 13A, 14A, 15A, 16A, 17, 18A-18C, 19A-19C, 20A-20C, 21, 22A-22B, with traverse and where at least claims 1, 2, 4-10, and 12-25 read on the elected species.  However, examiner disagrees in the claim 4 depends from withdrawn claim 3, and therefore claim 4 should also be withdrawn.
This application contains claims directed to the following patentably distinct species 
Species A:  corresponding to Figures 1A, 1B, 2A, 3A, 4A, 5A, 6A, 7A, 8A, 9A, 10A, 11A, 12A, 13A, 14A, 15A, 16A, 17, 18A-18C, 19A-19C, 20A-20C, 21, 22A-22B.
Species B:  corresponding to Figures 1C, 2B, 3B, 4B, 5B, 6B, 7B, 8B, 9B, 10B, 11B, 12B, 13B, 14B, 15B, 16B, 23.
Species C:  corresponding to 4C, 8C, 10C.
Species D:  corresponding to 24A-24E.
The species are independent or distinct because they are related products and are not capable of use together or can have a materially different design.  In addition, these species are not obvious variants of each other based on the current record.


Disposition of Claims
Claims 1-28, filed February 4, 2021 and Response to Election of Species Requirement on November 21, 2022, are pending in the application.  Claims 3-4, 11, 26-28 have been withdrawn as pertaining to non-elected species.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “contact surface” claimed in claim 12 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities:  the “contact surface” claimed in claim 12 must be shown in the specification to correspond with the drawings.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 7 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  Claim 7 claims  “front hinge”.  There is confusion concerning the specification and drawings as to what the front hinge is.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 claims a “front hinge”, however, there is confusion as to what the “front hinge” is.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 5, 12-15, 20, 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over Manning (US4412404A) in view of Butz et al. (US9597948B2, hereinafter “Butz”).
Regarding claim 1, Manning discloses a vehicle hatch (10; Fig. 1, Col. 2 lines 39-43) comprising: a trim ring (18/20; Fig. 1, Col. 2 lines 50-60), a frame assembly having a frame (22/24; Fig. 1), the frame and the trim ring being fastened together (14/16; Fig. 2) so that the vehicle hatch is configured to be secured to a vehicle roof (Col. 2 lines 55-58), and a lid assembly (10; Fig. 1), a latch (92; Fig. 8, Col. 4 lines 53-55), the latch being configured to move between a first position and a second position (Col. 4 lines 55-67).  
However, Manning is silent to the vehicle hatch comprising a clamping system and a latch on the lid assembly.
In claim 1, Butz teaches a vehicle hatch (100; Fig. 1) comprising: a clamping system having a trim ring (21; Fig. 1), a frame assembly having a frame (20; Fig. 1), the frame and the trim ring being fastened together (Col. 3 lines 34-38) so that the vehicle hatch is configured to be secured to a vehicle roof (11; Fig. 1), and a lid assembly (50; Fig. 1) comprising a latch (60; Fig. 1, Col. 2 lines 32-33), the latch being configured to move between a first position and a second position (Figs. 1-3).  
It would have been obvious as to one ordinary skilled in the art before the effective filing date of the claimed invention to have modified the vehicle hatch of Manning by adding the vehicle hatch comprising a clamping system and a latch on the lid assembly as taught by Butz.  Doing so, allows  for the frame to be mountable and latched in an opening through the roof of a vehicle instead of requiring multiple operators to position and secure the hatch onto the roof during assembly (Col. 1 lines 12-43).
Regarding claim 2, Manning in view of Butz discloses the vehicle hatch according to claim 1, wherein the lid assembly (Manning -10; Fig. 1 or Butz - 50; Fig. 1) is configured to shift between an unvented position and a vented position (Manning - Figs. 4-5 or Butz - Figs. 1-3), wherein, in the unvented position, the lid assembly rests on the frame (Manning - 24; Fig. 4 or Butz - 26 is part of 20; Fig. 3) and where, in the vented position, the lid assembly is elevated above the frame (Manning - Fig. 5 or Butz - Fig. 1).  
Regarding claim 5, Manning in view of Butz discloses the vehicle hatch according to claim 1, wherein the lid assembly (Butz - 50; Fig. 1) comprises an inner lid (Butz - 54; Fig. 1, Col. 4 lines 41-43) and an outside lid (Butz - 52; Fig. 1, Col. 4 lines 41-43).  
Regarding claim 12, Manning in view of Butz discloses the vehicle hatch according to claim 1, further comprising at least one link and plunger assembly (Manning - 14/16; Figs. 1-2 or Butz – Fig. 1, Col. 3 lines 50-53), the at least one link and plunger assembly comprising a link (Manning - 14/16/38/46/52; Figs. 1-3 or Butz - 33; Fig. 1, Col. 3 lines 50-56) and a plunger (Manning - 40/42; Fig. 3 or Butz - 32; Fig. 1, Col. 3 lines 50-56), the at least one link and plunger assembly comprising a first side and a second side, the first side being fixed relative to the frame (Manning - 24; Fig. 3 or Butz - 34/20; Fig. 1, Col. 3 lines 50-56) and the second side being connected to a contact surface (Manning - 64/92; Fig. 5 or Butz - 64/92; Fig. 5), wherein the latch  (Manning - 92; Fig. 5) is configured to contact the contact surface (Manning - 50/78; Figs. 3 and 5) when the latch is in the first position (Manning - Fig. 3), securing the lid assembly (Manning - 10; Fig. 3) to the frame assembly (Manning - 18/20; Fig. 9), and wherein the latch (Manning - 92; Figs. 3 and 5) is configured so that it does not contact the link and plunger assembly when the latch is the second position (Manning Fig. 5), allowing the lid assembly to be opened.  Butz continues with the combination wherein the at least one link and plunger assembly comprises a fulcrum (31/32/33/34 all interact together to create a fulcrum; Fig. 1, Col. 3 lines 59-67 and Col. 4 lines 1-2) about which the link and plunger are capable of rotating with respect to each other.
Regarding claim 13, Manning in view of Butz discloses the vehicle hatch according to claim 12, wherein the link and plunger assembly connected to the vehicle hatch (Manning - Fig. 5 or Butz - Figs. 1-2), The link ad plunger assembly being configured to allow the vehicle hatch to move between the closed position (Manning - Fig. 3 or  Butz - Fig. 2, Col. 4 lines 15-16) and the vented position (Manning - Fig. 5 or Butz - Fig. 1, Col. 4 lines 3-27).
Regarding claim 14, Manning in view of Butz discloses the vehicle hatch according to claim 12, wherein the link and plunger assembly is configured to restrain the movement of the vehicle hatch when the vehicle hatch is in the vented position (Manning - Col. 4 lines 34-42 or Butz - compressible spring 36/46 restrains movement; Col. 3 lines 50-67 and Col. 4 lines 1-2).  
Regarding claim 15, Manning in view of Butz discloses the vehicle hatch according to claim 1, wherein, in the vented position, the vehicle hatch is elevated at least two inches from the frame (Butz - Fig. 1).  
Regarding claim 20, Manning in view of Butz discloses the vehicle hatch according to claim 5, wherein the inner lid and the outer lid are configured to be attached together without fixturing (obvious expedient of a product by process, MPEP 2113).  The claimed phrase “configured to be attached together without fixturing” is being treated as a product by process limitation; that is the product reasonably appears to be either identical with or only slightly different than a product claimed in a product-by-process claim.  As set forth in MPEP 2113, product by process claims are not limited to the manipulation of the recited steps, only the structure implied by steps.  Once a product appearing to be substantially the same or similar is found, a 35 USC 102/103 reject may be made and the burden is shifted to applicant to show an unobvious difference.
Regarding claim 23, Manning in view of Butz discloses the vehicle hatch according to claim 1, wherein the trim ring (Butz - 21; Fig. 1) comprises one or more trim ring recesses wherein the frame (Butz - 20; Fig. 1) comprises one or more frame recesses (Butz - the area of 27/28; Fig. 2A, Col. 3 lines 3-18), wherein the trim ring  and the frame are configured to be secured together by fasteners (Butz - 23/27/28; Figs. 2-2A, Col. 3 lines 19-38) received within the one or more trim ring recesses and the one or more frame recesses.
Regarding claim 24, Manning in view of Butz discloses the vehicle hatch according to claim 1, further comprising at least one alarm switch (Butz - Col. 6 lines 24-26).  
Regarding claim 25, Manning in view of Butz discloses the vehicle hatch according to claim 24, wherein the at least one alarm switch is configured to detect when a latch (80; Fig. 4) is in a first position and wherein the at least one alarm switch is configured to detect when a lid assembly is closed.   (Col. 6 lines 19-37).  
Claim(s) 6 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Manning in view of Butz and further in view of Hord (US7168146B2).
Regarding claims 6 and 21, Manning in view of Butz discloses the vehicle hatch of claim 5, wherein the lid assembly (Butz - 50; Fig. 1) comprises an inner lid (Butz - 54; Fig. 1, Col. 4 lines 41-43) and an outside lid (Butz - 52; Fig. 1, Col. 4 lines 41-43).  However, Manning in view of Butz is silent to the vehicle hatch being formed using injection molding.
In claims 6 and 21, Hord teaches a process for making a vehicle hatch using injection molding (Col. 1 lines 6-9, Col. 2 lines 32-43).
It would have been obvious as to one ordinary skilled in the art before the effective filing date of the claimed invention to have modified the vehicle hatch of Manning in view of Butz by making the lid using the injection molding process as taught by Hord.  Doing so, allows the opportunity to mold a hinge or seal onto the lid (Col. 1 lines 6-9, Col. 2 lines 32-43).
Claim(s) 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Manning in view of Butz and further in view of Tiefenthaler (US8746485B1).
Regarding claim 8, Manning in view of Butz discloses the vehicle hatch of claim 5.  However, they are silent to wherein the inner lid and the outside lid comprise a snap configuration.
In claim 8, Tiefenthaler teaches wherein the inner lid (Tiefenthaler - 20; Fig. 1) and the outside lid (Tiefenthaler - 30; Fig. 1) comprise a snap configuration (Tiefenthaler - 29/40; Fig. 1) configured to assist in securing the inner lid and the outside lid together (Tiefenthaler - Fig. 2).
For claim 8, it would have been obvious as to one ordinary skilled in the art before the effective filing date of the claimed invention to have modified the lid of Manning in view of Butz by adding a snap configuration for securing the inner and outer lids together as taught by Tiefenthaler.  Doing so, allows for ease in assembly and customization (Tiefenthaler - Col. 4 lines 3-15).
Regarding claim 9, Manning in view of Butz and further in view of Tiefenthaler discloses the vehicle hatch of claim 8, wherein the inner lid (Tiefenthaler - 20; Fig. 1, Figs. 1-2) comprises a male portion of the snap configuration (Tiefenthaler - Figs. 3-4) and the outside lid (Tiefenthaler - 30; Figs. 1-2) comprises a female portion of the snap configuration (Tiefenthaler - Figs. 3-4).  
Regarding claim 10, Manning in view of Butz and further in view of Tiefenthaler discloses the vehicle hatch of claim 8, wherein the outside lid comprises a male portion of the snap configuration and the inner lid comprises a female portion of the snap configuration (Reversal of parts is an obvious modification – In re Gazda, MPEP 2144.04).
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Manning in view of Butz and further in view of Edmonds et al. (US5137327A, hereinafter “Edmonds”).
Regarding claim 16, Manning in view of Butz discloses the vehicle hatch according to claim 5.  However, Manning in view of Butz is silent to wherein a handle is molded into a corner of the inner lid.
In claim 16, Edmonds teaches a handle (14; Fig. 1) molded (Col. 2 lines 58-68) into a corner of the inner lid (5; Fig. 1, Col. 3 lines 1-9).
It would have been obvious as to one ordinary skilled in the art before the effective filing date of the claimed invention to have modified the vehicle hatch of Manning in view of Butz by adding a handle into a corner of the inner lid as taught by Edmonds.  Doing so, allows for a user to easily open and close the hatch from the interior of the vehicle (Col. 3 lines 7-10, Col. 5 lines 21-23).
Claims 17-19 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Manning in view of Butz and further in view of Massopust (US2970347A).
Regarding claim 17, Manning in view of Butz discloses the vehicle hatch according to claim 1.
However, Manning in view of Butz is silent to a core insert provided in the lid.
In claim 17, Massopust teaches wherein a core insert (17; Figs. 2-3) is provided in the lid assembly (14(15/16); Figs. 1-4).
It would have been obvious as to one ordinary skilled in the art before the effective filing date of the claimed invention to have modified the vehicle hatch of Manning in view of Butz by adding a core insert as taught by Massopust.  Doing so, allows a vehicle hatch with improved composite construction that is exceedingly strong, although of very light weight, and having a very low coefficient of heat transfer (Massopust – Col. 1 lines 23-25).
Regarding claim 18, Manning in view of Butz and further in view of Massopust discloses the vehicle hatch according to claim 17, wherein the core insert (17; Figs. 2-3) is provided between the inner and outer lid (15/16; Figs. 2-4).  
Regarding claim 19, Manning in view of Butz and further in view of Massopust discloses the vehicle hatch according to claim 18, wherein the core insert comprises foam (17; Figs. 2-3, Col. 2 lines 29-40) and is configured to improve the strength of the lid assembly, reduce noise, and improve insulation (Col. 2 lines 29-48).  
Regarding claim 22, Manning in view of Butz and further in view of Massopust discloses the vehicle hatch according to claim 5, and ribs, not shown, may be produced in the inner and outer lids (15 and 16; Figs. 2-4) in a well-known manner for the purpose of lending additional stiffness and rigidity (Col. 2 lines 18-21).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOYCE EILEEN HILL whose telephone number is (313)446-6654. The examiner can normally be reached M-F 7 a.m. - 3 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PAUL DICKSON can be reached on 571-270-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Dennis H Pedder/               Primary Examiner, Art Unit 3612                                                                                                                                                                                         
/J.E.H./Examiner, Art Unit 3612